DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant does not address the objection to the drawings on Page 2 of the Office Action dated 27 December 2021. The objection to the drawings is maintained.
Applicant does not address the objections to Claims 24, 25, and 27 on Pages 2-3 of the Office Action dated 27 December 2021. The objections to Claims 24, 25, and 27 are maintained.
Applicant’s argument regarding the rejection of Claims 19-38 under 35 U.S.C. 112(b) on Page 8 Paragraphs 4-6 has been fully considered and is persuasive in view of the evidence presented. However, applicant’s argument regarding the rejection of Claims 19-38 under 35 U.S.C. 112(b) on Page 8 Paragraph 7 has been fully considered but is not persuasive. The term “sufficient” is a relative term and is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Furthermore, the claim does not define why or why not the ultrasound images do not meet the sufficient quality. Therefore, the rejection of Claims 19-38 under 35 U.S.C. 112(b) is maintained.
Applicant’s argument regarding the rejection of Claims 19-38 under 35 U.S.C. 101 on Pages 9-11 has been fully considered. The rejection of Claims 34-37 under 35 U.S.C. 101 is withdrawn in view of the argument presented. However, Claim 19 recites limitations directed to a judicial exception in the form of mental processes without significantly more. Claim 19 recites the abstract ideas “assessing a quality of a first image,” “assessing a quality of a second image,” and “determining that a threshold amount of the ultrasound images.” Each of the limitations are capable of being performed in the mind or with a pen and paper, as the operator merely needs a display of the ultrasound images to assess a quality of the ultrasound images, to repeat such a process (assessing a quality of a second ultrasound image), to determine whether the ultrasound image is “sufficient,” and to determine a threshold amount of ultrasound images that do not meet the “sufficient” metric or quality. Claim 19, as claimed, requires only human assessment, and therefore is in the form of a mental process. Furthermore, Claim 38 recites “a computer program,” which is software/data per se, and therefore does not fall within at least one of the four categories of eligible subject matter. The rejections of Claims 19-38 under 35 U.S.C. 101 are maintained.
Applicant’s argument regarding the rejection of Claims 19-22, 28, 33-35, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Pagoulatos has been fully considered but is not persuasive and/or moot under new grounds of rejection, as below. Pagoulatos remains applicable to the invention as claimed.
Applicant’s argument regarding the rejection of Claims 23, 24, and 26 under 35 U.S.C. 103 over Pagoulatos in view of Mauldin, Claim 25 under 35 U.S.C. 103 over Pagoulatos and Mauldin, further in view of Schneider, Claim 26 under 35 U.S.C. 103 over Pagoulatos and Mauldin, further in view of Ryu, Claim 27 under 35 U.S.C. 103 over Pagoulatos and Mauldin, further in view of Mienkina, Claims 29 and 30 under 35 U.S.C. 103 over Pagoulatos in view of Grady, Claims 31 and 32 under 35 U.S.C. 103 over Pagoulatos and Grady, further in view of Konukoglu, and Claim 37 under 35 U.S.C. 103 over Pagoulatos and Mauldin, further in view of Grady has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Mauldin, Schneider, Ryu, Mienkina, Grady, and Konukoglu remain applicable to the invention as claimed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities: It is suggested the applicant amend the claim with commas, as such: “[…] contemporaneous ultrasound image, acquired by the ultrasound imaging probe, of the organ of the subject.” The way the claim is currently phrased, it reads as the organ of the subject has its own ultrasound imaging probe. Alternatively applicant may amend the claim in which they see to be fit, but also fixes the grammatical error. Appropriate correction is required.
Claim 27 is objected to because the of the following informalities: the claim recites the limitation “the tail” without proper establishment of antecedent basis. The first occurring mention of the limitation should be amended to “a tail.” Further regarding claim to read “[…] sliding the ultrasound imaging probe downward or upward, tilting the tail of the ultrasound imaging probe upward or downward […],” in order to use consistent language throughout when describing the movement of the ultrasound imaging probe. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “assessing a quality of a first image” and “assessing a quality of a second image” in Claims 19, 34, and 38 render the claims indefinite. It is unclear what the metric of “quality” of the image includes, as it may be interpreted as the inclusion of an organ within the field of view, a specific resolution of the image, or both the organ and resolution. For purposes of applying prior art, the limitation is interpreted as the quality metric is an inclusion of an organ within the field of view, as best suggested by [0019] (“A quality meter 150 is disposed in the user interface 140 and indicates a sliding scale of quality of the video clip in the contemporaneous display 160A relative to a known view sought to be acquired for the target organ 130.”). 
Further regarding Claims 19, 34, and 38, the claim limitation “determining that a threshold amount of the ultrasound images do not meet the sufficient quality” renders the claim indefinite. The claims require a delineation step rather than a definitive step (“that”). It is suggested that applicant amend the claim to read “determining whether a threshold amount […]” or “determining if a threshold amount […]” in order to overcome the rejection.
Additionally regarding Claims 19, 34, and 38 the claim recites the limitation “sufficient,” which is a relative term and therefore renders the claim indefinite. The term “sufficient” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and although one of ordinary skill in the art may be reasonable apprised of the scope of the invention, the sufficiency is relative from operator to operator. The claim limitations of Claim 19 merely require only human assessment, and therefore should not include relative limitations. Further regarding Claims 34 and 38, the claim does not provide a definition of why a threshold amount of the ultrasound images do not meet the sufficiency quality.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-33 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claims 19-33, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more. The claims recite “assessing a quality of a first image,” “assessing a quality of a second image,” and “determining that a threshold amount of ultrasound images.” Each of the limitations are capable of being performed in the mind or with a pen and paper, as the operator merely needs a display of the ultrasound images to assess a quality of the ultrasound images, to repeat such a process (assessing a quality of a second image), and to determine a threshold amount of ultrasound images. This judicial exception is not integrated into a practical application because the assessment instructs the operator to move or reposition the probe to produce a higher quality image, which is subjective to the operator. Furthermore, it is unclear how the assessed quality of the first and second images is utilized, regarding the next step in order to determine the threshold amount of ultrasound images do not meet the sufficient quality.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements, besides the generic computer components of an ultrasound imaging probe, in Claims 19 and 38. The additional elements merely specify that a computer is used as a tool to perform the abstract ideas.
Regarding Claim 38, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “A computer program,” which is software/data per se, and therefore does not fall within at least one of the four categories of patent eligible subject matter. It is suggested that applicant amend the claim, if supported by the specification to “A non-transitory computer readable medium […].”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 28, 33-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982) in view of Liang et al. (US 20180225820).
Regarding Claims 19 and 38, Pagoulatos teaches a method for prescriptively guiding an operator of an ultrasound imaging probe, ([0023] “ultrasound image recognition system and methods. […] the system may guide the user to attempt to capture one or more particular views of the particular anatomy”), the method comprising:
a) acquiring ultrasound images of an organ of a subject utilizing an ultrasound imaging probe of an ultrasound imaging system ([0027] “The ultrasound imaging device 110 is any ultrasound device operable to acquire ultrasound images of a patient […]. The ultrasound imaging device 110 is operatively coupled to an ultrasound probe 118,” where the ultrasound imaging device 110 is an ultrasound imaging system, and [0033] “one or more of the received ultrasound images represent a clinically desirable view of an organ”); and
b) displaying an indication of a prescriptive movement of the ultrasound imaging probe, wherein the prescriptive movement is configured to produce a quality improvement of a subsequently acquired ultrasound image of the organ ([0057] “the ultrasound image recognition module 120 may determine whether the received ultrasound images are sequentially approaching or moving away from a clinically desirable view of an organ, and provides a feedback signal 103 that indicates whether the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ. This feedback signal could include a visual or audible command to instruct the user to move or angle the probe in a certain way, or an icon, such as a straight or curved arrow(s), indicating the direction and/or angle of movement required of the probe in order to better approach the desired image of the organ,” where because the movement required of the probe betters the approach of the desired image of the organ, it produces a quality improvement of a subsequently acquired ultrasound image of the organ).
Furthermore, the cited actions are computer implemented, which necessitate an associated computer program, as in [0029] (“The processor 116 may be any computer processor operable to execute instructions (e.g., stored in memory 114) to perform the functions of the ultrasound imaging device 110 as described herein.”).
However, Pagoulatos does not explicitly teach assessing a quality of a first image of the ultrasound images to determine whether the quality of the first image meets a sufficient quality for a particular view of the organ; assessing a quality of a second image of the ultrasound images to determine whether the quality of the second image meets the sufficient quality for the particular view of the organ; and determining that a threshold amount of the ultrasound images do not meet the sufficient quality.
In an analogous assessing quality of medical images field of endeavor, Liang teaches a method ([0002] “methods, systems, and media for simultaneously monitoring colonoscopic video quality” and [0055] “The image may be […] a medical image of a subject collected using […] an ultrasound imaging system”), the method comprising:
a) assessing a quality of a first image of the ultrasound images to determine whether the quality of the first image meets a sufficient quality for a particular view of the organ ([0059] “assessing each image frame to determine […] image informativeness or quality. For example, an image frame from the colonoscopic video can be assessed and a machine learning technique can be applied that determines a probability of whether the image frame is an informative frame or a non-informative frame. Generally speaking, an informative frame can include an image that is in-focus and can include a high level of informational content, thereby providing an endoscopist with the ability to see portions of the colon and polyps with sufficient clarity. An example of an informative frame may be where the information content is well-spread over the image. On the other hand, a non-informative frame can include an image that is out-of-focus with one or more bubbles in the image, an image captured during wall contact with light reflection artifacts, an image that is motion blurred due to wall contact, an image that is motion blurred due to a rushed colonoscopic examination, etc.”);
b) assessing a quality of a second image of the ultrasound images to determine whether the quality of the second image meets the sufficient quality for the particular view of the organ ([0059] “assessing each image frame to determine […] image informativeness or quality. For example, an image frame from the colonoscopic video can be assessed and a machine learning technique can be applied that determines a probability of whether the image frame is an informative frame or a non-informative frame. Generally speaking, an informative frame can include an image that is in-focus and can include a high level of informational content, thereby providing an endoscopist with the ability to see portions of the colon and polyps with sufficient clarity. An example of an informative frame may be where the information content is well-spread over the image. On the other hand, a non-informative frame can include an image that is out-of-focus with one or more bubbles in the image, an image captured during wall contact with light reflection artifacts, an image that is motion blurred due to wall contact, an image that is motion blurred due to a rushed colonoscopic examination, etc.,” where each image includes a second image.); and 
c) determining that a threshold amount of the ultrasound images do not meet the sufficient quality ([0062] “In an illustrative example of traffic light indicator 174, […] a yellow light can indicate that a given number of non-informative image frames has been detected (e.g., greater than a threshold value, a number of consecutive non-informative image frames, etc.), and a red light can indicate that a significant number of image frames include non-informative frames (e.g., greater than a second threshold value, a greater number of consecutive non-informative image frames, etc.),” where a given number and a significant number are a threshold amount, and [0069] “classification thresholds, such as the aggregate probability score needed to be deemed an informative image, can be set by an operator of the quality monitor system.”).
Furthermore, the cited actions are computer implemented, which necessitate an associated computer program, as in [0162] (“any suitable computer readable media can be used for storing instructions for performing the processes described herein”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Pagoulatos and Liang because the combination allows for the automation of further instruction or direction to an operator, thus eliminating the need for operator (human) estimation as to how to operate or manipulate the ultrasound imaging probe. This results in a more accurate and efficient imaging procedure.
Regarding Claim 20, the modified method of Pagoulatos teaches all limitations of Claim 19, as discussed above. Furthermore, Pagoulatos teaches determining a particular view of the organ expressed by the ultrasound images ([0023] “these systems may accept input from a user regarding the particular view of a patient's organ the user desires to capture. In addition, the system may guide the user to attempt to capture one or more particular views of particular anatomy in order, and confirm for the user whether or not one or more of the desired views has been captured.”).
Regarding Claim 21, the modified method of Pagoulatos teaches all limitations of Claim 20, as discussed above. Furthermore, Pagoulatos teaches wherein the quality of each of the ultrasound images is assessed according to the particular view ([0050] “The ultrasound image recognition module 120 may thus be trained to recognize that received ultrasound images, while not being representative of a particular clinically desired view, may be getting successively closer to (or moving away from) the clinically desired view”).
Regarding Claim 22, the modified method of Pagoulatos teaches all limitations of Claim 21, as discussed above. Furthermore, Pagoulatos teaches wherein the particular view comprises a parasternal long axis view, a parasternal short axis view, an apical two, three, four or five chamber view, or a subcostal view ([0051] “Such clinically desirable views of an organ may include, for example, suprasternal, subcostal, short- and long-axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views”).
Regarding Claim 28, the modified method of Pagoulatos teaches all limitations of Claim 19, as discussed above. Furthermore, Pagoulatos teaches wherein the quality of each of the ultrasound images is assessed using a neural network trained to determine an ultrasound image quality for a particular view of the organ, ([0097] “the neural network 300 may make determinations about the received ultrasound image information at the output layer 330. For example, the neural network 300 may determine whether the received ultrasound images represent one or more clinically desirable views of an organ” and [0099] “For example, the AI training network 620 and/or the ultrasound image recognition module 621 may implement any of neural network, deep learning, convolutional neural network, and Bayesian program learning techniques to make determinations with respect to received ultrasound images of a patient.”), or by comparing to a set of known ultrasound images of known quality ([0037] “training images 210 may include a variety of ultrasound image information associated with known views of an organ […]. […] Each such training image 210 may have slightly different characteristics (e.g., higher quality images, lower quality images, blurry images, images taken at slightly different angles, and so on), yet each such training image 210 may nonetheless be pre-determined as adequately representing a clinically desirable view of a heart.”).
Regarding Claim 33, the modified method of Pagoulatos teaches all of the limitations of Claim 19, as discussed above. Furthermore, Pagoulatos teaches wherein the ultrasound images make up a sequence of image or video clips, ([0092] “the acquired ultrasound images 817 […] may include a sequence of images (e.g., a video clip having a sequence of successively-acquired image frames).”).
Regarding Claim 34, Pagoulatos teaches an ultrasound imaging system configured for prescriptively guiding an operator of an ultrasound imaging probe, ([0023] “ultrasound image recognition system and methods. […] the system may guide the user to attempt to capture one or more particular views of particular anatomy”), the system comprising:
	a) a computer, ([0027] “ultrasound imaging device 110”), with memory, ([0027] “memory 114”), and at least one processor, ([0029] “The processor 116 may be any computer processor operable to execute instructions”);
	b) a display coupled to the computer, ([0027] “The ultrasound imaging device 110 may include a display 112”);
	c) an ultrasound imaging probe comprising a transducer, ([0027] “The ultrasound imaging device 110 is operatively coupled to an ultrasound probe 118,” where an ultrasound probe will have a transducer in order to operate); and,
	d) a prescriptive guidance module executing in the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer, ([0036] “The ultrasound image recognition module 120 may include, or otherwise be executed by, a computer processor configured to perform the various functions and operations described herein. For example, the ultrasound image recognition module 120 may be executed by a general purpose computer or a data processor selectively activated or reconfigured by a stored computer program, or may be a specially constructed computing platform for carrying out the features and operations described herein.”), to:
i) acquire ultrasound images of an organ of a subject utilizing an ultrasound imaging probe of an ultrasound imaging system ([0027] “The ultrasound imaging device 110 is any ultrasound device operable to acquire ultrasound images of a patient […]. The ultrasound imaging device 110 is operatively coupled to an ultrasound probe 118,” where the ultrasound imaging device 110 is an ultrasound imaging system, and [0033] “one or more of the received ultrasound images represent a clinically desirable view of an organ”); and
ii) displaying an indication of a prescriptive movement of the ultrasound imaging probe, wherein the prescriptive movement is configured to produce a quality improvement of a subsequently acquired ultrasound image of the organ ([0057] “the ultrasound image recognition module 120 may determine whether the received ultrasound images are sequentially approaching or moving away from a clinically desirable view of an organ, and provides a feedback signal 103 that indicates whether the received ultrasound images are sequentially approaching or moving away from the clinically desirable view of the organ. This feedback signal could include a visual or audible command to instruct the user to move or angle the probe in a certain way, or an icon, such as a straight or curved arrow(s), indicating the direction and/or angle of movement required of the probe in order to better approach the desired image of the organ,” where because the movement required of the probe betters the approach of the desired image of the organ, it produces a quality improvement of a subsequently acquired ultrasound image of the organ).
However, Pagoulatos does not explicitly teach assess a quality of a first image of the ultrasound images to determine whether the quality of the first image meets a sufficient quality for a particular view of the organ; assess a quality of a second image of the ultrasound images to determine whether the quality of the second image meets the sufficient quality for the particular view of the organ; and determining that a threshold amount of the ultrasound images do not meet the sufficient quality.
In an analogous assessing quality of medical images field of endeavor, Liang teaches a system ([0002] “methods, systems, and media for simultaneously monitoring colonoscopic video quality” and [0055] “The image may be […] a medical image of a subject collected using […] an ultrasound imaging system”), the system comprising: a program code enabled upon execution by the processor of the computer, ([0162] “any suitable computer readable media can be used for storing instructions for performing the processes described herein”), to:
a) assess a quality of a first image of the ultrasound images to determine whether the quality of the first image meets a sufficient quality for a particular view of the organ ([0059] “assessing each image frame to determine […] image informativeness or quality. For example, an image frame from the colonoscopic video can be assessed and a machine learning technique can be applied that determines a probability of whether the image frame is an informative frame or a non-informative frame. Generally speaking, an informative frame can include an image that is in-focus and can include a high level of informational content, thereby providing an endoscopist with the ability to see portions of the colon and polyps with sufficient clarity. An example of an informative frame may be where the information content is well-spread over the image. On the other hand, a non-informative frame can include an image that is out-of-focus with one or more bubbles in the image, an image captured during wall contact with light reflection artifacts, an image that is motion blurred due to wall contact, an image that is motion blurred due to a rushed colonoscopic examination, etc.”);
b) assess a quality of a second image of the ultrasound images to determine whether the quality of the second image meets the sufficient quality for the particular view of the organ ([0059] “assessing each image frame to determine […] image informativeness or quality. For example, an image frame from the colonoscopic video can be assessed and a machine learning technique can be applied that determines a probability of whether the image frame is an informative frame or a non-informative frame. Generally speaking, an informative frame can include an image that is in-focus and can include a high level of informational content, thereby providing an endoscopist with the ability to see portions of the colon and polyps with sufficient clarity. An example of an informative frame may be where the information content is well-spread over the image. On the other hand, a non-informative frame can include an image that is out-of-focus with one or more bubbles in the image, an image captured during wall contact with light reflection artifacts, an image that is motion blurred due to wall contact, an image that is motion blurred due to a rushed colonoscopic examination, etc.,” where each image includes a second image.); and 
c) determining that a threshold amount of the ultrasound images do not meet the sufficient quality ([0062] “In an illustrative example of traffic light indicator 174, […] a yellow light can indicate that a given number of non-informative image frames has been detected (e.g., greater than a threshold value, a number of consecutive non-informative image frames, etc.), and a red light can indicate that a significant number of image frames include non-informative frames (e.g., greater than a second threshold value, a greater number of consecutive non-informative image frames, etc.),” where a given number and a significant number are a threshold amount, and [0069] “classification thresholds, such as the aggregate probability score needed to be deemed an informative image, can be set by an operator of the quality monitor system.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Pagoulatos and Liang because the combination allows for the automation of further instruction or direction to an operator, thus eliminating the need for operator (human) estimation as to how to operate or manipulate the ultrasound imaging probe. This results in a more accurate and efficient imaging procedure.
Regarding Claim 35, the modified system of Pagoulatos teaches all limitations of Claim 34, as discussed above. Furthermore, Pagoulatos teaches wherein the organ is a heart, and the quality of each of the ultrasound images is assessed in connection with a particular view of the organ comprising a parasternal long axis view, a parasternal short axis view, an apical two, three, four or five chamber view, or a subcostal view ([0051] “Such clinically desirable views of an organ may include, for example, suprasternal, subcostal, short- and long-axis parasternal, 2-chamber apical, 3-chamber apical, 4-chamber apical and 5-chamber apical views of a heart.”).


Claims 23, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982) and Liang et al. (US 20180225820) as applied to Claims 19 and 34 above, and further in view of Mauldin et al. (US 20160374644).
Regarding Claim 23, the modified method of Pagoulatos teaches all limitations of Claim 19, as discussed above. However, the modified method of Pagoulatos does not explicitly teach wherein the ultrasound imaging system comprises a user interface for displaying the indication of the prescriptive movement of the ultrasound imaging probe.
In an analogous ultrasonic guidance field of endeavor, Mauldin teaches a method for prescriptively guiding an operator of an ultrasound imaging probe, ([0016] “The method includes, in a probe guidance system comprising a processor and a probe guide having a specified path along which to insert a probe, transmitting one or more ultrasound signals from one or more transducers in the probe guidance system.”), wherein the ultrasound imaging system, ([0058] “apparatus 100”), comprises a user interface, ([0104] “graphical user interface (GUI) 900”), for displaying the indication of the prescriptive movement, ([0104] “indicator symbols 930, 970”), of the ultrasound imaging probe, ([0105] “Indicator symbol 930 designates the direction by which the ultrasound transducer needs to translate” and [0106] “Indicator symbol 970 designates a rotational direction by which the ultrasound transducer needs to translate”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because, while although Mauldin teaches an ultrasound probe with a transducer that is one with a needle insertion component, Mauldin addresses the applicant’s limitation of displaying an indication of a prescriptive movement of the ultrasound imaging probe. Furthermore, the display of the indication ensures that the operator is not blindly moving the ultrasound imaging probe around in order to image the organ, it provides a clear visual confirmation of what exactly the operator should do in order to complete the examination, therefore shortening the time frame of the examination while maintaining its accuracy.
Regarding Claim 24, the modified method of Pagoulatos teaches all limitations of Claim 23, as discussed above. Furthermore, Mauldin teaches wherein the user interface comprises a display of a contemporaneous ultrasound image acquired by the ultrasound imaging probe of the organ of the subject ([0051] “Aspects of the present invention disclose the generation of ultrasound images of needle targeted anatomy and/or visualizing ultrasound images in a subject for the purpose of real-time feedback using graphical user interface (GUI) and ultrasonic imaging,” where contemporaneous is interpreted to mean “real-time,” as it is defined by Merriam-Webster as “existing, occurring, or originating during the same time.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because “automation of the target anatomy and real-time guidance feedback can make the medical imaging guidance easier to use,” as taught by Mauldin in [0051], which is important, as the easier the method is to carry out, the more accurate and efficient the process can be carried out by an operator.
Regarding Claim 36, the modified system of Pagoulatos teaches all limitations of Claim 35, as discussed above. However, the modified system of Pagoulatos does not explicitly teach wherein the ultrasound system comprises a user interface for displaying the indication of the prescriptive movement of the ultrasound imaging probe and a contemporaneous ultrasound image acquired by the ultrasound imaging probe of the organ of the subject.
In an analogous ultrasonic guidance field of endeavor, Mauldin teaches an ultrasound imaging system for prescriptively guiding an operator of an ultrasound imaging probe, ([0019] “Another aspect of the invention is directed to a probe guidance system.”), wherein the ultrasound imaging system, ([0058] “apparatus 100”), comprises a user interface, ([0104] “graphical user interface (GUI) 900”), for displaying the indication of the prescriptive movement, ([0104] “indicator symbols 930, 970”), of the ultrasound imaging probe, ([0105] “Indicator symbol 930 designates the direction by which the ultrasound transducer needs to translate” and [0106] “Indicator symbol 970 designates a rotational direction by which the ultrasound transducer needs to translate”), and a contemporaneous ultrasound image acquired by the ultrasound imaging probe of the organ of the subject, ([0051] “Aspects of the present invention disclose the generation of ultrasound images of needle targeted anatomy and/or visualizing ultrasound images in a subject for the purpose of real-time feedback using graphical user interface (GUI) and ultrasonic imaging,” where contemporaneous is interpreted to mean “real-time,” as it is defined by Merriam-Webster as “existing, occurring, or originating during the same time.”
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Pagoulatos and Mauldin because, while although Mauldin teaches an ultrasound probe with a transducer that is one with a needle insertion component, Mauldin addresses the applicant’s limitation of displaying an indication of a prescriptive movement of the ultrasound imaging probe. Furthermore, the display of the indication ensures that the operator is not blindly moving the ultrasound imaging probe around in order to image the organ, it provides a clear visual confirmation of what exactly the operator should do in order to complete the examination, therefore shortening the time frame of the examination while maintaining its accuracy. Additionally, “automation of the target anatomy and real-time guidance feedback can make the medical imaging guidance easier to use,” as taught by Mauldin in [0051], which is important, as the easier the method is to carry out, the more accurate and efficient the process can be carried out by an operator.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982), Liang et al. (US 20180225820), and Mauldin et al. (US 20160374644) as applied to Claim 24 above, and further in view of Schneider (US 20170273669).
Regarding Claim 25, the modified method of Pagoulatos teaches all limitations of Claim 24, as discussed above. However, the modified method of Pagoulatos does not explicitly teach wherein the user interface comprises a quality meter showing a quality of the contemporaneous ultrasound image acquired by the ultrasound imaging probe of the organ of the subject.
In an analogous ultrasonic quality assessment field of endeavor, Schneider teaches a method for prescriptively guiding an operator of an ultrasound imaging probe, ([0009] (“An imaging method includes acquiring an image in a multi-beat acquisition mode” and [0021] “Guidance can also be provided to assist the user in how to correct the acquisition”), wherein the user interface comprises a quality meter showing a quality of the contemporaneous ultrasound image acquired by the ultrasound imaging probe of the organ of the subject, ([0008] “A display is included for viewing the image and displaying the quality score as real-time feedback for the image,” [0050] “a quality score 136 appears as an indicator 206 to the user to assess the quality of a multi-beat acquisition,” and shown in Fig. 5, re-produced below, where the indicator 206 is interpreted as any type of indicator, including a meter, as in the instant application).

    PNG
    media_image1.png
    498
    358
    media_image1.png
    Greyscale

Fig. 5 of Schneider
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Schneider because the visual display of an indication of the quality of the acquired ultrasound image is important in the determination if a user must adjust the positioning of the ultrasound imaging probe, or if the user can move on to image the organ from another position. Therefore, this creates a clear confirmation to a user on what step to take next and maintains the efficiency of the procedure.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982), Liang et al. (US 20180225820), and Mauldin et al. (US 20160374644) as applied to Claim 23 above, and further in view of Ryu et al. (US 20170215842).
Regarding Claim 26, the modified method of Pagoulatos teaches all limitations of Claim 23, as discussed above. However, the modified method of Pagoulatos does not explicitly teach wherein the user interface comprises a display of an iconic image of a portion of a body in which the organ resides and a spatial orientation indicator superimposed on upon the iconic image of the portion of the body in which the organ resides.
In an analogous ultrasonic guidance field of endeavor, Ryu teaches a method for prescriptively guiding an operator of an ultrasound imaging probe, ([0001] “an ultrasound diagnosis […] method of operating the ultrasound diagnosis apparatus. […] an ultrasound diagnosis apparatus which a user may use to conveniently acquire an ultrasound image at home even when he or she is unskilled at using the ultrasound diagnosis apparatus, and an ultrasound diagnosis method of conveniently acquiring an ultrasound image at a user's home by using the ultrasound diagnosis apparatus.”), wherein the user interface, ([0089] “desktop 305”), comprises a display, ([0131] “display unit 710”), of an iconic image of a portion of a body in which the organ resides, ([0131] “image 716 representing the object”), and a spatial orientation indicator, ([0132] “path 712”), superimposed on upon the iconic image of the portion of the body in which the organ resides (as shown in Fig. 8B, re-produced below).

    PNG
    media_image2.png
    298
    391
    media_image2.png
    Greyscale

Fig. 8B of Ryu
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ryu because the iconic image provides a simplified view for the operator, as compared to the ultrasound image typically only displayed, which is beneficial especially in instances in which the operator is unskilled or inexperienced, as taught by Ryu in [0001]. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982), Liang et al. (US 20180225820), and Mauldin et al. (US 20160374644) as applied to Claim 23 above, and further in view of Mienkina et al. (US 20180344286).
Regarding Claim 27, the modified method of Pagoulatos teaches all limitations of Claim 23, as discussed above. Furthermore, Mauldin teaches wherein the prescriptive movement is a pre-determined movement of the ultrasound imaging probe comprising rotation of the ultrasound imaging probe in a clockwise direction, ([0137] “clockwise indicator symbol 1970”), or counter-clockwise direction, ([0134] “counter clockwise indicator symbol 1870,” which both illustrate how the operator must move the probe in order for the probe to be properly aligned with the target), or movement of the ultrasound imaging probe laterally or medially ([0127] (“translational misalignment […] indicator symbol 1540,” [0129] “translational indicator 1640” and shown in Figs. 15 and 16, re-produced below).

    PNG
    media_image3.png
    477
    694
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    489
    558
    media_image4.png
    Greyscale

Figs. 15 and 16 of Mauldin
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because the rotation and movement of the probe covers a wide variety of angles and positions that the object is imaged from, providing an in-depth picture of the organ, which is beneficial in examination and diagnosis. Furthermore, the on-screen indicators which tell the operator how to reposition the probe provide a clear indication of what the operator must do in order for the probe to be in position to obtain the highest quality image, and there is no confusion as to repositioning the probe.
However, the modified method of Pagoulatos does not explicitly teach wherein the prescriptive movement is a pre-determined movement of the ultrasound imaging probe comprising sliding the ultrasound imaging probe downward or upwards, tilting the tail of the ultrasound imaging probe upwards or downwards, tilting the tail of the ultrasound imaging probe medially or laterally, rock the ultrasound imaging probe towards an indicator displayed on a user interface of the ultrasound imaging system; or rock away from the indicator displayed on the user interface of the ultrasound imaging system.
In an analogous ultrasound guidance field of endeavor, Mienkina teaches a method for prescriptively guiding an operator of an ultrasound imaging probe, (Abstract “Various methods […] are provided for a guided at-home ultrasound imaging session. […] a system for ultrasonically scanning a tissue sample includes a hand-held ultrasound probe”), wherein the prescriptive movement is a pre-determined movement of the ultrasound imaging probe comprising sliding the ultrasound imaging probe downward or upwards, tilting the tail of the ultrasound imaging probe upwards or downwards, tilting the tail of the ultrasound imaging probe medially or laterally, rock the ultrasound imaging probe towards an indicator displayed on a user interface of the ultrasound imaging system; or rock away from the indicator displayed on the user interface of the ultrasound imaging system, ([0044] “If the ultrasound probe is not within the threshold range of the target position, method 400 moves to 414 to instruct the operator to reposition (e.g. move, tilt, etc.) the probe.” and shown in Figs. 5 and 7, re-produced below. Figure 7 specifically shows the tilting of the tail of the ultrasound imaging probe, as the tip of the probe stays in the same spot, which is also interpreted as rocking, when and if the probe is instructed to tilt back and forth rather than only tilt in one direction. Furthermore, while although Fig. 5 of Mienkina does not explicitly demonstrate “sliding” the ultrasound imaging probe upwards or downward, it would be obvious to one of ordinary skill in the art that the operator, following best ultrasound imaging practices, would continue to keep the probe in contact with the patient while repositioning, thus the probe would slide across the patient when instructed the operator to move the probe.).

    PNG
    media_image5.png
    488
    417
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    407
    422
    media_image6.png
    Greyscale

Figs. 5 and 7 of Mienkina
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mienkina because the sliding and rocking of the ultrasound imaging probe and tilting of the tail of the ultrasound imaging probe covers a wide variety of angles and positions that the object is imaged from, providing an in-depth picture of the organ, which is beneficial in examination and diagnosis. Furthermore, the on-screen indicators which tell the operator how to reposition the probe provide a clear indication of what the operator must do in order for the probe to be in position to obtain the highest quality image, and there is no confusion as to repositioning the probe.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982) and Liang et al. (US 20180225820) as applied to Claim 19 above, and further in view of Grady et al. (US 20170143427).
Regarding Claim 29, the modified method of Pagoulatos teaches all limitations of Claim 19, as discussed above. However, the modified method of Pagoulatos does not teach analyzing one or more of the ultrasound images using a neural network to calculate one or more features of the organ and displaying the one or more features on a user interface of the ultrasound imaging system.
In an analogous machine learning field of endeavor, Grady teaches a method further comprising analyzing one or more of the ultrasound images, ([0026] “receiving a patient-specific vascular and/or anatomical model of a transplant donor and a transplant recipient. This model may have been constructed by extracting a model from one or more medical images ([…] ultrasound, […])”), using a neural network to calculate one or more features of the organ ([0047] “an exemplary method 500 for estimating blood flow characteristics, and/or blood supply demand characteristics at one or more points of a patient-specific vascular and/or anatomical model using a machine learning algorithm”), and displaying the one or more features on a user interface of the ultrasound imaging system, (Claim 1 “outputting the evaluation into an electronic storage medium or display.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Grady because utilizing a neural network to calculate features of the organ, such as blood flow characteristics, regardless if it is following a transplantation, such as in Grady, or the original organ of the patient, is beneficial in that it provides a way for a clinician to monitor a patient’s organ without an invasive procedure. Additionally, displaying the one or more features of the organ provides a clear indication for the clinician to acknowledge the features of the organ, and make any changes or diagnosis, if needed. Furthermore, the neural network calculation will provide a more accurate analysis than a clinician would provide with a pen and paper, as this leaves room for human error.
Regarding Claim 30, the modified method of Pagoulatos teaches all limitations of Claim 29, as discussed above. However, the modified method of Pagoulatos does not explicitly teach wherein the organ is a heart, and the one or more features comprises an ejection fraction value of the heart.
In an analogous machine learning field of endeavor, Grady teaches wherein the organ is a heart, ([0026] “The model may include a representation of a vascular system, subsystem, partial system, and/or anatomy for any intended transplant, including, for example, a heart transplant”), and the one or more features comprises an ejection fraction value of the heart, ([0021] “computing transplant characteristics e.g., blood flow characteristics and organ-specific functional characteristics of the recipient system after the virtual transplant, and assessing the suitability and consequences for an actual organ or tissue transplantation using the computed characteristics, including, e.g., blood flow and/or functional characteristics of the connected system,” and [0050] “production method 504 may involve estimating blood flow and/or blood supply demand characteristics for a particular patient, based on results of executing training method 502,” where blood flow characteristics is an ejection fraction value of the heart, as an ejection fraction is a measurement of how much blood the left ventricle pumps out with each contraction.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Grady because the characterization of specific features of the heart, like an ejection fraction value, may help a clinician recognize heart failure. Furthermore, one would have reasonably expected the further combination of Grady to work for imaging the heart because Grady utilizes ultrasound image analysis by way of an anatomical model, as in [0026], which may be incorporated into the modified method of Pagoulatos, which also utilizes ultrasound image analysis.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982), Liang et al. (US 20180225820), and Grady et al. (US 20170143427) as applied to Claim 29 above, and further in view of Konukoglu et al. (US 20120207359).
Regarding Claim 31, the modified method of Pagoulatos teaches all limitations of Claim 29, as discussed above. However, the modified method of Pagoulatos does not explicitly teach displaying an indication of confidence of the one or more features on the user interface.
In an analogous ultrasound imaging field of endeavor, Konukoglu teaches a method, ([0037] “a method of image registration at the medical image registration system.”), further comprising displaying an indication of confidence of the one or more features on the user interface, ([0040] “A probability map […]. Each element of the probability map may correspond to an image element in the input image”), and [0084] (“the probability maps in Fig. 9 are displayed to the user,” where the probability map is an indication of confidence of the one or more features, as the probability map may demonstrate the confidence of a specific feature of the organ imaged. Additionally, a display is interpreted as the user interface. Although Konukoglu’s application is utilized in image registration and comparing the alignment of corresponding anatomical structure in two medical images, the limitation of confidence and probability of features of the organ are addressed, thus rendering the prior art analogous.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Konukoglu because displaying an indication of confidence is beneficial to a user as this ensures the imaging procedure is accurate, and that the user is not misinterpreting the calculation of the neural network and making the wrong diagnosis. Furthermore, the displaying of any kind of indication to a user simplifies the process of the user having to do any sort of interpretation of their own, thus eliminating or decreasing the chance of human error.
Regarding Claim 32, the modified method of Pagoulatos teaches all limitations of Claim 29, as discussed above. Furthermore, Pagoulatos teaches a particular view of the organ, ([0033] “clinically desirable view of an organ”). However, the modified method of Pagoulatos does not explicitly teach displaying a reference image of the organ.
In an analogous ultrasound imaging field of endeavor, Konukoglu teaches displaying a reference image of the organ, ([0031] “the registered images 108 may display the reference image 102 as a black and white or color image”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Konukoglu because this allows the user to visually see and refer back to the reference image, which may be beneficial in situations of diagnosis or a follow-up examination. Additionally, the reference image may be used to establish a standard of the best quality image to be obtained. Furthermore, because Pagoulatos teaches a particular view of the organ, it would have been obvious to combine the teachings and expect reasonable success with displaying a reference image of the organ according to a particular view.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 20170262982), Liang et al. (US 20180225820), and Mauldin et al. (US 20160374644) as applied to Claim 37 above, and further in view of Grady (US 20170143427).
Regarding Claim 37, the modified system Pagoulatos teaches all limitations of Claim 36, as discussed above. However, the modified system Pagoulatos does not teach wherein the processor is further operative to analyze one or more of the ultrasound images using a neural network to calculate one or more features of the heart and displaying the one or more features on a user interface of the ultrasound system, wherein the one or more features comprises an ejection fraction value of the heart.
In an analogous machine learning field of endeavor, Grady teaches a processor, (Claim 7 “wherein receiving one or more blood flow characteristics includes: performing a 3D or reduced order model fluid simulation on one or more of patient-specific anatomical models, using a processor; computing the blood flow characteristics at one or more points of one or more of the patient-specific anatomical models; and outputting the blood flow characteristics to an electronic storage medium.”), further operative to analyze one or more of the ultrasound images, ([0026] “receiving a patient-specific vascular and/or anatomical model of a transplant donor and a transplant recipient. This model may have been constructed by extracting a model from one or more medical images ([…] ultrasound, […])”), using a neural network to calculate one or more features of the organ, ([0047] “an exemplary method 500 for estimating blood flow characteristics, and/or blood supply demand characteristics at one or more points of a patient-specific vascular and/or anatomical model using a machine learning algorithm”), and displaying the one or more features on a user interface of the ultrasound system, (Claim 1 “outputting the evaluation into an electronic storage medium or display.”), wherein the one or more features comprises an ejection fraction value of the heart, ([0026] “The model may include a representation of a vascular system, subsystem, partial system, and/or anatomy for any intended transplant, including, for example, a heart transplant,” [0021] “computing transplant characteristics e.g., blood flow characteristics and organ-specific functional characteristics of the recipient system after the virtual transplant, and assessing the suitability and consequences for an actual organ or tissue transplantation using the computed characteristics, including, e.g., blood flow and/or functional characteristics of the connected system,” and [0050] “production method 504 may involve estimating blood flow and/or blood supply demand characteristics for a particular patient, based on results of executing training method 502,” where blood flow characteristics is an ejection fraction value of the heart, as an ejection fraction is a measurement of how much blood the left ventricle pumps out with each contraction.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Grady because utilizing a neural network to calculate features of the organ, such as blood flow characteristics, regardless if it is following a transplantation, such as in Grady, or the original organ of the patient, is beneficial in that it provides a way for a clinician to monitor a patient’s organ without an invasive procedure. Additionally, displaying the one or more features of the organ provides a clear indication for the clinician to acknowledge the features of the organ, and make any changes or diagnosis, if needed. Furthermore, the neural network calculation will provide a more accurate analysis than a clinician would provide with a pen and paper, as this leaves room for human error. Moreover, the characterization of specific features of the heart, like an ejection fraction value, may help a clinician recognize heart failure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793 

/Oommen Jacob/Primary Examiner, Art Unit 3793